                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
DEILY VERAS,                   :
                               :
          Petitioner,          :    Civ. No. 21-11051 (NLH)
     v.                        :
                               :
                               :
LAMINE D’DIAYE,                :    MEMORANDUM & ORDER
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Deily Veras
16372089
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner pro se

HILLMAN, District Judge

     Pro se Petitioner Deily Veras has filed a petition for writ

of habeas corpus under 28 U.S.C. § 2241. See ECF No 1.    Pursuant

to Rule 4 of the Rules Governing Section 2254 Cases, applicable

to § 2241 cases through Rule 1(b) of the Rules Governing Section

2254 Cases, this Court is required to dismiss any claims that

clearly would not entitle Petitioner to relief.   This Court

finds dismissal without an answer is not warranted upon

conducting that screening.
     THEREFORE, IT IS on this   12th    day of __May___, 2021,

     ORDERED that the Clerk shall serve a copy of the Petition,

ECF No. 1, and this order upon Respondent by regular mail, with

all costs of service advanced by the United States; and it is

further

     ORDERED that the Clerk shall forward a copy of the habeas

petition and this order to the Chief, Civil Division, United

States Attorney’s Office, at the following email address:

USANJ-HabeasCases@usdoj.gov; and it is further

     ORDERED that where the habeas petition appears to be beyond

the jurisdiction of the Court, within thirty (30) days of the

date this order is filed, Respondent may file a motion to

dismiss the petition on jurisdiction grounds only; and it is

further

     ORDERED that if a motion to dismiss is filed, Petitioner

shall have thirty (30) days to file an opposition brief, in

which Petitioner may argue any bases for jurisdiction, and to

which Petitioner may attach any relevant exhibits; and it is

further

     ORDERED that if Petitioner files an opposition, Respondent

shall have fourteen (14) days to file a reply brief; and it is

further




                                2
     ORDERED that if the motion to dismiss is subsequently

denied, the Court will then direct Respondent to file a full and

complete answer; and it is further

     ORDERED that if Respondent does not file a motion to

dismiss the petition, Respondent shall file a full and complete

answer to the habeas petition’s allegations within thirty (30)

days of the entry of this order; and it is further

     ORDERED that Respondent shall file and serve with the

answer certified copies of all documents necessary to resolve

Petitioner’s claims and affirmative defenses, including but not

limited to copies of any administrative remedies filed by

Petitioner relevant to the asserted claims; and it is further

     ORDERED that within thirty (30) days of receipt of the

answer, Petitioner may file a reply to the answer; and it is

further

     ORDERED that any request to deviate from this order to

answer shall be made by motion; and it is further

     ORDERED that within seven (7) days of Petitioner’s release,

be it parole or otherwise, Respondent shall electronically file

a written notice of the same with the Clerk; and it is finally

     ORDERED that the Clerk shall send a copy of this order to

Petitioner by regular mail.


                                        s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.

                                3
